Citation Nr: 0717965	
Decision Date: 06/14/07    Archive Date: 06/26/07

DOCKET NO.  03-18 804	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an increased evaluation for Post-Traumatic 
Stress Disorder ("PTSD"), currently evaluated as 30 percent 
disabling.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

J. M. Wagman, Associate Counsel





INTRODUCTION

The veteran had active military service from February 1967 to 
January 1970.

This matter was previously before the Board of Veterans' 
Appeals ("Board") on two prior occasions, in January 2005 
and May 2006, when it was remanded for further development.  
The issue on appeal stems from a June 2002 rating decision by 
the St. Louis Missouri Regional Office ("RO") of the 
Department of Veterans Affairs ("VA") that granted the 
veteran's claim for service connection for PTSD and assigned 
a 30 percent evaluation. 


FINDING OF FACT

The veteran's service-connected PTSD has been manifested by 
mood disturbances such as depression and irritability; 
insomnia; significant memory impairment; anxiety attacks more 
than once a week; suicidal ideation; difficulty with social 
interaction; and social isolation productive of considerable 
social and industrial impairment.


CONCLUSION OF LAW

The criteria for a 50 percent evaluation for PTSD have been 
met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. § 4.130, Diagnostic Code 9411 
(2006).









REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran contends that the current 30 percent evaluation 
assigned for his service-connected PTSD does not accurately 
reflect its severity.  Having considered the veteran's 
contention in light of the record and the applicable law, the 
Board will grant the benefit sought under the "benefit-of- 
the-doubt" rule, which provides that where there exists "an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter," the claimant is to prevail 
upon the issue.  Ashley v. Brown, 6 Vet. App. 52, 59 (1993); 
see also Massey v. Brown, 7 Vet. App. 204, 206-207 (1994).

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
the symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities.  The percentage ratings 
represent, as far as can practicably be determined, the 
average impairment in earning capacity resulting from such 
diseases and injuries and the residual conditions in civilian 
life.  Generally, the degree of disability specified is 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity to the several grades of disability.  38 
U.S.C.A. § 1155 (2002); 38 C.F.R. § 4.1 (2006).  Separate 
Diagnostic Codes identify the various disabilities and the 
criteria for specific ratings. 

If two disability evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
evaluation.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2006).  After careful consideration of the 
evidence, any reasonable doubt remaining will be resolved in 
favor of the veteran.  38 C.F.R. § 4.3 (2006).




The veteran is appealing a rating that was assigned in 
conjunction with the original grant of service connection for 
his PTSD.  The June 2002 rating decision established service 
connection for PTSD with an effective date of November 29, 
2001, the original date of the veteran's claim, and assigned 
from that effective date the 30 percent rating now challenged 
on appeal.  A rating that is assigned with a grant of service 
connection must take into account all evidence of the nature 
and severity of the disability from the effective date of 
service connection.  Thus, the rating might be a "staged" 
rating, that is, one comprised of successive ratings 
reflecting variations in the disability's severity since the 
effective date of service connection.  Fenderson v. West, 12 
Vet. App. 119, 126 (1999).  Accordingly, the Board has 
considered all lay and medical evidence of record throughout 
the appeal period to determine any variances in the severity 
of the disability since November 2001.

Under the General Rating Formula for Mental Disorders, 38 
C.F.R. § 4.130, Diagnostic Code 9411, a 30 percent rating 
requires occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational task (although generally 
functioning satisfactorily, with routine behavior, self-care, 
and conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, and mild memory loss (such 
as forgetting names, directions, and recent events).  Id.

The next higher rating of 50 percent also requires 
occupational and social impairment, but with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, stereotyped 
speech; panic attacks more than once a week; difficulty in 
understanding complex commands; impairment of short- and 
long-term memory (e.g., retention of only highly learned 
material, forgetting to complete task); impaired judgment; 
impaired abstract thinking; disturbances of motivation and 
mood; and difficulty in establishing and maintaining 
effective work and social relationships.  Id.

A 70 percent rating is warranted for greater occupational and 
social impairment with deficiencies in most areas, such as 
work, school, family relationships, judgment, thinking or 
mood, due to such symptoms as: suicidal ideation; obsessional 
rituals that interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting ability to function 
independently, appropriately and effectively; impaired 
impulse control (such as unprovoked irritability with periods 
of violence); spatial disorientation; neglect of personal 
appearance and hygiene; difficulty in adapting to stressful 
circumstances (including work or a work-like setting); and 
inability to establish and maintain effective relationships.  
Id.

The maximum rating of 100 percent requires total occupational 
and social impairment due to such symptoms as: grossly 
inappropriate behavior; persistent danger of hurting self or 
others; intermittent inability to perform activities of daily 
living (including maintenance of minimal personal hygiene); 
disorientation to time or place; and memory loss for names of 
close relatives, own occupation, or own name.  Id.

The specified factors for each incremental psychiatric rating 
are not requirements for a particular rating but are examples 
providing guidance as to the type and degree of severity, or 
their effects on social and work situations.  Thus, any 
analysis should not be limited solely to whether the symptoms 
listed in the rating scheme are exhibited; rather, 
consideration must be given to factors outside the specific 
rating criteria in determining the level of occupational and 
social impairment.  See Mauerhan v. Principi, 16 Vet. App. 
436, 442 (2002).

In Mauerhan, the United States Court of Appeals for Veterans 
Claims ("Court") rejected the argument "that the DSM-IV 
criteria should be the exclusive basis in the schedule 
governing ratings for PTSD."  See Mauerhan, 16 Vet. App. at 
443.  Rather, distinctive PTSD symptoms in the DSM-IV 
(American Psychiatric Association: Diagnostic and Statistical 
Manual of Mental Disorders (4th ed. 1994) are used to 
diagnose PTSD rather than evaluate the degree of disability 
resulting from the condition.  Although certain symptoms must 
be present in order to establish the diagnosis of PTSD, as 
with other conditions, it is not the symptoms but their 
effect that determines the level of impairment.  Id.

The Global Assessment of Functioning ("GAF") score is a 
scaled rating reflecting the "psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health illness."  A GAF score is highly probative as 
it relates directly to the veteran's level of impairment of 
social and industrial adaptability, as contemplated by the 
rating criteria for mental disorders.  See Massey v. Brown, 7 
Vet. App. 204, 207 (1994).  A GAF score of 41 to 50 indicates 
serious symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or a serious impairment in 
social, occupational, or school functioning (e.g., few 
friends, unable to keep a job).  See DSM-IV at 44-47.

A February 2002 VA Examination ("VAE" or "VA Exam") 
diagnosed PTSD and  assigned a GAF of 55.  VA Medical Center 
("VAMC") notes from Dr. D.T.K. beginning in October 2002 
document the veteran as having intrusive memories and 
nightmares of experiences in Vietnam.  Notes from group PTSD 
therapy sessions at this time document the impact of the "DC 
Sniper" in the Fall of 2002 and the War in Iraq as related 
to experiences in Vietnam.  Individual therapy session notes 
also reflect the veteran's feelings of social isolation, 
weekly anxiety attacks, nightmares, flashbacks and inability 
to adapt to stressful situations at work.   

In reviewing the veteran's GAF scores from this time period, 
they range from 55 to 32 depending on the week or month.  His 
treating therapist notes a correlation between the 
anniversaries of certain in-service events and his over-all 
affect.   The therapist notes that the veteran's overall 
state declines as the anniversaries of an in-service stressor 
and other violent events draw near.  According to his medical 
records, he tends to stop grooming himself and caring for 
himself at the same level he is capable of during other times 
of the year.

A letter from the veteran's wife reports that the veteran's 
children are isolated from the veteran and that she fears him 
both physically and emotionally.   She witnesses his routine 
vigilant and obsessive, ritualistic behavior regarding home 
security.  She witnesses the nightmares regularly and fears 
for her safety while he is having them.

At the time of the 2002 VA examination, the veteran reported 
taking medications to help with his depression and other 
psychiatric symptoms; however, he has never been hospitalized 
for a psychiatric condition.  The veteran reported working, 
but had only one friend who was also a combat veteran and was 
otherwise unable to discuss his Vietnam experiences with 
anyone.  He reported activities which included staying at 
home, eating out occasionally and sometimes reading.  He said 
he enjoys his grandchildren for short periods of time before 
becoming upset with them and does not enjoy holidays because 
he begins to think about the two friends who were killed in 
Vietnam.  He cried when talking about his Vietnam experiences 
and had difficulty stopping.  The veteran was diagnosed with 
PTSD with secondary depression and assigned a GAF of 55.

A February 2005 progress report letter from Clinical 
Psychologist Dr. D.T.K., at the PTSD Unit at the St. Louis 
VAMC who began treating the veteran in October 2002 described 
the veteran as continuing to experience chronic PTSD symptoms 
that produce significant interpersonal and occupational 
impairments.  Dr. D.T.K. stated that the veteran has been 
active in a PTSD group consistently on a once weekly basis 
since October 2002 and therefore he has had an opportunity to 
observe the veteran's condition over an extended period of 
time.   Dr. D.T.K. noted that despite intensive therapy, the 
veteran remains highly symptomatic with intrusive re-
experiencing, nightmares, avoidance behaviors, anxiety, 
hypervigilance, concentration problems, sleep disturbance, 
anger and irritability problems and debilitating depression.  
Also important to note for rating purposes, Dr. D.T.K. did 
not distinguish any change in behavior or symptoms from the 
beginning of his treatment of the veteran in October 2002 to 
the date of the letter in February 2005.

A Heartland-East VAMC progress note dated March 2005 
described the veteran as angry most of the time about his 
past experiences and also his medical condition.  The veteran 
reported having recurrent Vietnam nightmares at least three 
times a week about the death of his friends and an incident 
involving a listening post when a grenade exploded leaving 
him with only a concussion.  He reported an uncontrolled 
temper, depression and thoughts of suicide.  He was assigned 
a GAF of 32.


The findings of record indicate that the veteran's PTSD 
symptoms match some of the rating criteria under the 30 
percent rating (depressed mood, sleep impairment) and the 50 
percent rating (flattened affect, impairment of memory, 
difficulty in establishing and maintaining effective work and 
social relationships).  However, resolving reasonable doubt 
in the veteran's favor the overall medical evidence more 
closely assesses the veteran's occupational and social 
impairment at a 50 percent rating.  

Because the veteran has some of the criteria for a 50 percent 
rating, along with several psychiatric symptoms not listed in 
the rating schedule such as irritability, loss of interest, 
and emotional reactions, etc., see Mauerhan, supra, the Board 
concludes his overall level of disability more nearly 
approximates that consistent with a 50 percent rating.  The 
GAF scores of record support the Board's conclusion that a 
higher rating is warranted.  The scores of 32, 35, 42 
reflects "moderate" or "serious" impairment in social and 
occupational functioning, which is commensurate with a higher 
degree of social and industrial impairment as required for 
the assignment of a 50 percent disability evaluation.

While some of the veteran's physicians have offered varying 
opinions upon the interaction of the veteran's multiple 
sclerosis and his PTSD, in this case, an attempt to 
dissociate any depression symptomatology associated with 
multiple sclerosis from the veteran's service-connected PTSD 
would not likely lead to any further information.  Mittleider 
v. West, 11 Vet. App. 181, 182 (1998) (Observing that when it 
is not possible to separate the effects of a service-
connected condition and a non-service-connected condition, 
the provisions of 38 C.F.R. § 3.102 mandates that reasonable 
doubt on any issue was to be resolved in the veteran's favor, 
and that all signs and symptoms be attributed to the service- 
connected condition).  

The preponderance of the evidence weighs against a rating in 
excess of 50 percent for the veteran's PTSD.  There is 
insufficient evidence of symptomatology that more nearly 
approximates that which warrants the assignment of a 70 
percent disability rating; and the veteran exhibits none of 
the criteria listed for a 100 percent rating.  See 38 C.F.R. 
§ 4.7 (2006). 

Moreover, the veteran does not have total social impairment.  
He does have deficiencies in this area, but that is 
contemplated in ratings lower than 100 percent. He has some 
social isolation, but he has contact with others.  He 
regularly attends PTSD group therapy sessions and has 
acknowledged the value he places in the groups.  He has said 
he enjoys spending time with at least one friend.  The fact 
remains that he has been able to maintain some relationships, 
and he feels he has some relationship with his family.  He 
has stayed married to the same woman for 38 years--his high 
school sweetheart.  His VA treatment reports and VA exams 
show no evidence of psychosis.  Medical notes indicate he is 
regularly coherent, alert and oriented to time place and 
person.  He denies homicidal thoughts.  

In assigning the 50 percent rating, the Board has resolved 
any doubt in the veteran's favor.  There is no evidence of 
record that the veteran's PTSD causes marked interference 
with employment (i.e., beyond that already contemplated in 
the assigned evaluation), or necessitated any frequent 
periods of hospitalization, such that application of the 
regular schedular standards is rendered impracticable.  The 
Board emphasizes that the percentage ratings assigned by the 
VA Schedule for Rating Disabilities represent the average 
impairment in earning capacity resulting from a service- 
connected disability.  38 C.F.R. § 4.1 (2006).  In the 
instant case, there is no evidentiary basis in the record for 
a higher rating on an extraschedular basis as there is no 
evidence that the veteran is unable to secure or follow a 
substantially gainful occupation solely as a result of his 
PTSD.  Hence the Board is not required to remand this matter 
to the RO for the procedural actions outlined in 38 C.F.R. § 
3.321(b)(1) for assignment of an extraschedular evaluation.

In view of the favorable decision on the claim on appeal, any 
notification or assistance deficiency by VA represents 
nothing more than harmless error and there is no prejudice in 
adjudication of the appeal.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).



ORDER

Entitlement to an evaluation of 50 percent for PTSD is 
granted subject to the law and regulations governing the 
payment of monetary benefits.



____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


